Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application

This is Non-Final Office Action is in response to Application Serial 15/287,481 filed on June 17, 2021.  Claims 1, 11 and 17 are amended.  Claims 1-22 are pending in this application. Claims 18-20 are withdrawn.  Of the pending claims, 1-17, 21-22 are rejected below.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 17, 2021 has been entered.


Response to Amendment

Claims 1-22 are pending in this application. Claims 18-20 are withdrawn. Of the pending claims, 1-17, 21-22 are rejected below.

The 35 U.S.C. 101 rejections of claims 1-17 and 21-22 have been fully considered in light of the 2019 PEG. The Applicant’s arguments are not persuasive, the claims are examined in the 101 rejection, see below.

The claims 1, 11,17, and 21-22 raise new issues and necessitate a new rejection under 35 U.S.C. 103 Applicant’s amendments to claims 1, 11, 17 and 21-22 are not sufficient to overcome the 35 USC 103 rejections, see below.


Response to Arguments

Applicant’s arguments filed on June 17, 2021 have been fully considered but they are not persuasive and/or are moot in view of the revised rejections. Applicant’s arguments will be addressed herein below. 

Response to Claim Rejection -35.U.S.C 101 

On pages 10- 11,  Applicant traverses “… Enfish at 10 (emphasis in original). After resolving this threshold issue does the analysis proceed to the question of whether the claims add "something more," so as to remove them from the ambit of patent- ineligible subject matter. Id.10  USPTO Application No.: 15/287,481 Attorney Docket No.: ARR00708For the reasons stated in applicant's prior amendments, the present claims satisfy the "something more" standard of Alice. Specifically, the Examiner has impermissibly "overgeneralize[d] the claim or simplif[ied] it into its 'gist' or core principles," in contradiction of the USPTO's November 2, 2016 policy memorandum, which cites McRO to provide cautionary guidance for Examiners at page 2. See also Enfish at 14 (disapproving of the District Court's characterization of the claims as being directed to "the abstract idea of 'storing, organizing, and retrieving memory in a logical table' or more simply, 'the concept of organizing information using tabular formats."'). The Enfish court noted that such overbroad characterizations of the claims "all but ensures that the exceptions to § 101 swallow the rule." Id. Also, the Core Wireless decision previously cited by the applicant appears to be directly on point, where the court noted that claims to "improved computer interfaces" for presenting data satisfy patent eligibility when they recite "limitation[s] restrain[ing] the type of data that can be displayed" or specify "a specific manner of displaying a limited set of information to the user."  The Examiner responds that "the claim limitations are not indicative of integration into a practical application." This assertion is plainly false as the claims recite a graphical user interface that "provides decision assistance to an agent" - literally a practical application. The Examiner next argues that the "claims are directed to a mental process." Again, this assertion is false on its face; no person's "mental process" can produce a graphical user interface, and the whole point of the claimed invention is to provide decision assistance to a user, meaning that the claimed invention occurs prior to and apart from the mental processes that the Examiner purports to the "abstract idea" of the invention defined by the claims  - i.e., scheduling a work force to satisfy a set of appointment windows. In short, the Examiner's rebuttal inadvertently proves the applicant's point.  For these reasons, the applicant respectfully requests that the rejection of claims 1-17, 21, and 22 under 35 U.S.C. § 101 be withdrawn …”. 

Examiner respectfully disagrees, the claims, as amended are examined in light of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG ), are directed to an abstract idea and the limitations are not indicative of integration into a practical application.  The Applicant’s invention is a system and method for workforce scheduling using dynamic capacity ranges.. [abstract]  Examiner submits the invention is presenting decision assistance based on the appointment time windows, the decision assistance data is provided to an agent for appointment scheduling, and the appointment time windows suggestions are provided to a booking agent.   Examiner submits, the application is presenting scheduling of humans to complete a tasks/services.  The data of scheduling, is the availability or work capacity, and a human being scheduled to conduct an activity. These data points (e.g., appointment time, time window, and time window of appointment time and distance) are measurements of the abstract idea.   The humans’ schedule is balanced with the human traveling distance to complete a task/service, and thus, these concepts are directed to commercial interactions (including agreements in the form of contracts; legal obligations advertising, marketing or sales activities or behaviors; business relations), and thus, the claims are directed to the abstract idea of a certain method of organizing human activity. The distance is a measurement of the travel. The evaluation of distance is a concept that can be performed in the human mind (including an observation, evaluations, judgement, opinion), and thus, the claims are directed to a mental process.  The specification [044], [085] teach the distance and the percentages of coverages, and values for score and appeal, are calculated, and thus the application discloses the abstract groupings of mathematical concepts.  The claims are directed to an abstract idea. The claims are directed to a judicial exception, Step 2A: yes.

The claims recite additional elements that do no integrate the judicial exception into a practical application. The additional elements are analyzed in the pending 101 rejection. The evaluation of the additional element or a combination of additional elements in the claim are not indicative of integration into a practical application. The recitation of, “… displayed via a graphical user interface along a distance line …” in claim 1, 11 and 17, and does not necessarily preclude the claim(s) from reciting an abstract idea.  Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea are not indicative of integration into a practical application. – see MPEP- 2106.05 (f)

The Examiner reviewed the Applicant’s specification [057] and the notes the “… sav[ing] computation time …”  and [059] “… higher efficiency routes …” do not reflect an improvement to the technology. The claim(s) is/are not an improvement of the computer (“at least one processor”, “ a non-transitory computer readable storage medium comprising stored instructions which, when executed by one or more computer processors, cause the one or more computer processors to perform steps ) itself or any other technology. The claims are not integrated into a practical application, Step 2A Prong 2: No.  

(Regarding overcoming the pending 35 U.S.C. 101 rejection, the Applicant is pointed to the 2019 PEG Guidance example 37 and example 39. In regards to the claims amended 09/24/2020, the Applicant is pointed to the invention’s specification [050], [052]-[054], [057], [Figure 5A and 5B] and [Figure 6A and 6B], specifically the Applicant is encouraged to describe what is on the display and claim dynamic updating of the appointment time window in the display as supported by the specification. The Applicant is encouraged to schedule an interview. )

(Examiner suggests the Applicant request an interview in efforts to advance prosecution.)


Response to Claim Rejection -35.U.S.C 103
On pages 11 – 12, Applicant submits, “… Candas is exclusively devoted to the process of "actually assign[ing] specific sequences of job locations to specific workers during a particular work day or shift" as just recited. See Candas, Abstract. The portions of Candas upon which the Examiner relies does not disclose scheduling of appointments, as described and claimed; these portions of Candas merely relate to assigning a specific work crew to a specific appointment already scheduled, perhaps days or weeks earlier. 
To highlight this distinction, the applicant has amended each independent claim in two respects. First, each independent claim has been amended to recite the limitation of "generating a capacity model comprising data and a plurality of associations that associate distance data for distances of locations within a service area ... with appointment time window data for a series of appointment time windows available for future scheduling of respective appointments with customers within a pre-determined time period, each respective appointment scheduled prior to assigning a work crew to service the appointment. As just noted, the prior art relates solely to assigning work crews to previously-scheduled appointments.  Second, each independent claim has been amended to recite the limitation of "each appointment time window having an equal fixed duration, and each appointment time window having a respective effective coverage representing available aggregate worker capacity representing the total available work force during the appointment time window. The cited prior art only relates to systems an methods for scheduling an individual work crew to sequential appointment windows throughout the day, and is not concerned with scheduling appointments in time windows based on the aggregate available work force thus defined. 12 USPTO Application No.: 15/287,481 Attorney Docket No.: ARR00708For at least the reasons set forth above, Applicant respectfully requests withdrawal of the pending rejections …”.


Examiner acknowledges the Applicant’s arguments.  The Applicant’s amendments to claims 1-17, and the addition of claim 21 and claim 22 necessitate grounds for a new rejection.  The claims 1-17 and 21-22 are rejected under 35 U.S.C. 103, see below.


Claim Objections
Claim 1, 4,6 ,8, and 11, objected to because of the following informalities:  typographical errors throughout the claims such as “thecapacity” and “rangeof” and “beingassociated” as listed in the claim limitations. Please update the typographic errors. Please check the remaining claims.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

Claims 1-17 and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claims 11 and 17) recite, “… generating a capacity model comprising data and a plurality of associations that associate distance data for distances of locations within a service area, the distances being from a location of a depot from which workers servicing the service area are dispatched, with appointment time window data for a series of appointment time windows available for scheduling within a pre-determined time period,  each respective appointment scheduled prior to  assigning a work crew to  service the appointment wherein for a plurality of the appointment time windows, each appointment time window having an equal fixed duration, and each appointment time window having a respective effective coverage representing available aggregate worker capacity representing the total available work force during the appointment time window, wherein the effective coverage is not equal for all appointment time windows, the capacity model associates each appointment time window with a respective range of distances, such that appointment time windows having a relatively greater amount of available worker capacity are associated with a greater range of distances than appointment time windows having a relatively smaller amount of available worker capacity; determining a distance from the depot to a location of an appointment being scheduled within the service area;  … producing decision assistance data comprising appointment time window suggestions for the appointment being scheduled, the decision assistance data based on the appointment time windows that are defined in the capacity model as being associated with the distance from the depot to the location of the appointment being scheduled; and providing the decision assistance data to an agent for appointment scheduling, wherein the appointment time windows are displayed … along a distance line representing the respective range of distances associated with the appointment time windows according to their relative weights in terms of available worker capacity such that the appointment time windows having the relatively greater amount of available worker capacity are wider and the appointment time windows having the relatively smaller amount of available worker capacity are narrower, and the appointment time window suggestions correspond to one or more of the appointment time windows based on the distance from the depot to the location of the appointment being scheduled.” Claims 1-17 and 21-22 in view of the claim limitations, are directed to the abstract idea of “… “… generating a capacity model comprising data and a plurality of associations that associate distance data for distances of locations within a service area, … wherein for a plurality of the appointment time windows, each appointment time window having an equal fixed duration, and each appointment time window having a respective effective coverage representing available aggregate worker capacity representing the total available work force during the appointment time window, …; determining a distance from the depot to a location of an appointment being scheduled within the service area;  … producing decision assistance data comprising appointment time window suggestions …; and providing the decision assistance data to an agent for appointment scheduling, wherein the appointment time windows are displayed … along a distance line representing the respective range of distances associated with the appointment time windows according to their relative weights in terms of available worker capacity …., and the appointment time window suggestions correspond to one or more of the appointment time windows based on the distance from the depot to the location of the appointment being scheduled..

the application is presenting scheduling of humans to complete a tasks/services.  The data of scheduling, is the availability or work capacity, and a human being scheduled to conduct an activity. These data points (e.g., appointment time, time window, and time window of appointment time and distance) are measurements of the abstract idea.   The humans’ schedule is balanced with the human traveling distance to complete a task/service, and thus, these concepts are directed to commercial interactions (including agreements in the form of contracts; legal obligations advertising, marketing or sales activities or behaviors; business relations), and thus, the claims are directed to the abstract idea of a certain method of organizing human activity. The distance is a measurement of the travel. The evaluation of distance is a concept that can be performed in the human mind (including an observation, evaluations, judgement, opinion), and thus, the claims are directed to a mental process.  The specification [044], [085] teach the distance and the percentages of coverages, and values for score and appeal, are calculated, and thus the application discloses the abstract groupings of mathematical concepts.  The claims are directed to an abstract idea. The claims are directed to a judicial exception, Step 2A: yes.

The claims recite additional elements that do no integrate the judicial exception into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “ automatically,”, “a graphical user interface” in claim 1; no additional elements are recited in the claims 2-10;  “a system for workforce scheduling, comprising: at least one processor …” , “automatically”,“a graphical user interface” in claim 11,” “ …at least one processor in   claims 12-16, “…a non-transitory computer-readable storage medium comprising stored instructions which when executed by one or more computer processors, cause the one or more computer processors to perform steps…”, “automatically”, “a graphical user interface” in claim 17; “ the non-transitory computer-readable storage medium according to claim 17, wherein the instructions when executed by the one or more computer processors, cause the one or more computer processors to perform operations comprising dynamically,”  in claim 21 ; “ The non-transitory computer-readable storage medium according to claim 21, wherein the instructions when executed by the one or more computer processors, cause the one or more computer processors to perform operations comprising: providing the capacity model as an input to an automated workforce routing system”, “via the automated workforce routing system”, in claim 22; however, when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components, which is not sufficient to integrate an abstract idea into a practical application. – See MPEP 2016.05 (f) In addition, these additional elements merely generally link the abstract idea to a field of use, namely a generic computing environment.- See MPEPP 2016.05 (h) Furthermore, with respect to the generating and producing, these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity. – See MPEP 2016.05 (g). Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-10 & 12-16 & 21-22  do not integrate into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, Candas, et al. (US 2014/0278654 A1) at ([0101 -0103], ,describes that the embodiments of the invention as,  methodologies well-suited for use in an electronic device or alternative system, and disclosure may take form of a computer program product embodied in one or more computer readable medium (s)., In Applicant’s Specification discussing  “A system for carrying out the above methods may include software or the like provided on a circuit board or within another electronic device and can include various processors, microprocessors, controllers, chips, disk drives, and the like. It will be apparent to one of ordinary skill in the art that systems, modules, processors, servers, and the like may be implemented as electronic components, software, hardware or a combination of hardware and software for purposes of providing a system.” Spec [0022].

Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d);  In addition, as noted above, with respect to the generating and producing, these elements are not sufficient to amount to significantly more than an abstract idea because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-10 & 12-16 & 21-22  do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-17, & 21-22  are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4, 11-14, 17, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Candas (US 2014/0278654 A1) in view of Mitchell  (US 2010/0312605) and Filippi (US 2016/0,216,873 A1)

Regarding Claim 1, (Currently Amended)

Candas teaches:
A method for workforce scheduling, comprising: generating a capacity model comprising data and a plurality of associations that associates distance data distances of locations within a service area, the distances being from a location of a depot from which workers servicing the service area are dispatched with appointment time window data a series of appointment time windows available for scheduling within a pre- determined time periods 

Candas [020-021] teaches a sequencing engine to generate a selection of workorders,  the workorders to be performed in a given time period (e.g., one work shift),  The sequencing engine can also output crew availability. Constraints such as starting location of a work crew (e.g., location of a depot) , an end location of a work crew,  boundary work orders to be handled, and a spatial relationship between task (e.g., to cluster tasks assigned to the work crew).
( The sequencing engine is the capacity model. Assigning the crew is dispatching the work crew crew.) (Candas teaches temporal constraints.  A shift is a time period.)

Candas  teaches:
wherein for a plurality of appointment time windows, each appointment time window having an … duration, and each appointment time window having a respective effective coverage representing available worker capacity wherein the effective coverage is not equal for all appointment time windows, the capacity model associates each appointment time window with a respective range of distances,
Candas [0047-0054] teaches parameters considering the work crew availability ..if there are three crews, and each can work 8 hours, then maximum work time d= 24 hours, the work order location information and travel time.

	(The crew capacity is not equal to the max work time.)

 such that appointment time windows having a relatively greater amount of available worker capacity are associated with a greater range of distances than appointment time windows having a relatively smaller amount of available worker capacity;

Candas [Figure 4] and [0047] – “ The length of time allotted to a task must be factored into the allocation process, since a resources has a finite amount of hours during the day to be allocated.; 
Candas [058] table 404 illustrates the variables “start  WO and end WO to depot”, “Time for WO”, and “Total Time”, “ Total WO Require”. 

	
determining a distance from the depot to a location of an appointment being scheduled within the service area;
 
Candas [024 and Figure 1], “…tasks scheduled according to the maximizing of the user selected objective can be scheduled. For example, given the scheduled workorders 110, a scheduling engine 113 (see for example, FIG. 6) sequences the sequenced workorders 110 to generated scheduled workorders 114. The scheduling engine 113 further considers work crew location 111, work crew avail- ability 112, etc….”

and automatically  producing  decision assistance data comprising appointment time window suggestions for the appointment being scheduled,  the decision assistance data based on the appointment time windows that are defined in the capacity model as being associated with the distance from the depot to the location of the appointment being scheduled; 

Candas [0021], “…The sequencing engine can also output crew availability.. Constraints such as starting location of a work crew (e.g., location of a depot) , an end location of a work crew,  boundary work orders to be handled, and a spatial relationship between task …” ;  Candas [0025], “…the scheduling engine 11 operates to generate an optimal route for each crew…” and Candas [023] subject to the constraints C1-C6 (travel times. Crew starts, crew ends, unscheduled workorders, start from a farthest workorder).; 

Candas [016] discloses creating a schedule which simultaneously takes into account multiple constraints (e.g., spatial and temporal) and which applies these constraints to an allocation of tasks to a field service profession or work crew. [017] teaches  the spatial constraints can address dispersed physical location of the work and take into account the distance between the tasks a field crew or a depot. The spatial constraints can also take into account distances between different locations were tasks are to be performed, distances of the locations where tasks are to be performed to an end location.

providing the decision assistance data to an agent for appointment scheduling.

Candas [0058],[Figure 4] teaches exemplary spatio-tempral scheduling interface 400 includes a map 401 showing the location of tasks using matters, associated with task assigned to different work crew. The markers can be numbered to indicate a scheduled order. A table 404 can be used to display constraints, variables and other information.
	
wherein the appointment time windows are displayed via a graphical user interface along a distance line representing the respective range of distances associated with the appointment time windows according to their relative weights in terms of available worker capacity such that the appointment time windows having the relatively greater amount of available worker capacity … and the appointment time windows having … of available worker capacity …, and the appointment time window suggestions correspond to one or more of the appointment time windows based on the distance from the depot to the location of the appointment being scheduled.

Candas [058 ]teaches an spatio-temporal-scheduling interface 400, which includes a map 401 showing the location of tasks using markers, e.g., 402,  The markers can be numbered to indicate a scheduled order., Candas, [0058], [Figure 4] ; Candas [025] teaches the scheduling engine 113 operates to generate an optimal route for each crew, and includes all tasks to be scheduled, a work crew capacity constraints, work, Candas [023]- [026]; Candas [055] teaches the schedule and sequence determined at 307 can be an output, for example, as route maps, work sequence lists, printed schedules., Candas [055]; Candas [0039] teaches minimizing distance traveled. [Figure 2A],[Candas [055]



Although highly suggested, Candas does not explicitly teach:
“future …respective appointments with customers …, each respective appointment scheduled prior to assigning a work crew to service appointment … … each appointment time window having an equal fixed duration, … aggregate …. representing the total available work force during the appointment time window wherein the effective coverage is not equal for all appointment time windows …… are wider …the relatively smaller amount …  are narrower”
Mitchell teaches:
“future scheduling of respective appointments with customers  …each respective appointment scheduled prior to assigning a work crew to service the appointment …each appointment time window having an equal fixed duration, … representing the total available work force during the appointment time window…”
Mitchell [Figure 6C, 6G and  6E]  teaches scheduling and dispatch services to manage a mobile technician workforce; Figure 6C shows appointment slots/windows and equal fixed durations of 2 hours or full day (would refer to the 2 hours, appointment scheduled ). Mitchell [108] teaches appointment booking profiles may include full-day, half-day or two-hour slots, Mitchell [Figure 6C, 6G and  6E] , [095], [108]
Mitchell [Figure 6B] teaches preferred technicians and minimize elasticity from late start; Mitchell [Figure 6E] teaches enable scheduling while reserving capacity and providing the best-skilled or requested technician and providing room in the daily schedule and parameters affecting the max number of hours worked by a technician (per week, per day) to maximize the number of jobs performed per day., Mitchell [0115] teaches the field technicians may work in several districts, soft boundaries, that maybe enabled 642b, (enabling soft boundaries increases/changes the capacity of available field technicians who can be assigned to the work order), Mitchell [0117] teaches scheduling capacity, capacity threshold and capacity may be reserved within the system on a task and district basis . Mitchell [Figure 6B, 6E, 6F ], [095], [0101]-[0102], [0115], [0117] –[0118]

“…wherein the effective coverage is not equal for all appointment time windows…”
Mitchell [0102] teaches, “…configuring the maximum hours worked per day per technician…”; Mitchell [0116] teaches, “ … field technicians may be excluded from scheduling during their lunch break…,”; Mitchell [0139] teaches, “…ten percent of technicians should remain unscheduled for the last portion (e.g., one hour) of their work day.”



Fillippi teaches:

“the appointment time windows …are wider …the relatively smaller amount …  are narrower…”

Fillipi [abstract], [055] teaches a graphical user interface (GUI) may include a first graphical elements representing a first meteric value for a first time window and second graphical element representing a second metric value for a second time window. , Fillippi [abstract], [Figure 2], [Figure 7],[027], [055]-[056].


Candas teaches creating spatio-temporal schedule considering geographic location, a start time, and an end time.  Mitchell teaches scheduling and dispatching operation for work orders being handled by technicians. It would have been obvious, before the date of filing, to combine the teaching of Candas  and Mitchell to optimize the scheduling of task using time bands and geographic location, and to maximize the number of hours worked per technician to reduce the undue burden of meeting the promised time windows, with a less than optimized schedule. Fillippi teaches processing information into bins/ into time windows in a 24 hour period. It would have been obvious, before the date of filing, to combine,  scheduling of task using time bands and geographic location, and to maximize the number of hours worked per technician as taught by Candas and Mitchell with dividing information into time interval/time windows , as taught by Fillippi to provide the user a visual representation of a specific metric Fillippi [027].


Regarding Claim 2, (Previously Presented)

[[A]] The method according to claim 1, further comprising 

Candas [Figure 1- items 112, Work crew availability; item 113 scheduling engine];  

Candas [0020], “…The sequencing engine 109 can use the received data to generate a selection of workorders. The selection of workorders are  the  sequenced workorders 110, for example, the workorders to be performed in a given time period (e.g., in one work shift). The sequencing engine 109 can also output a work crew listing 111 and crew availability 112….”; 

Candas [0025], “…the scheduling engine 113 operates to generate an optimal route for each crew, and includes minimizing a sum of maximum end time of workorders, subject to (Cl) to (C4), all tasks need to be scheduled (C7), work crew capacity constraints (CS), work crew availability (C9), etc…”
( The scheduling engine assigns workorders and is the booking engine.)



Regarding Claim 3, (Previously Presented)

[[A]]  The method according to claim 1, further comprising and … appointment windows along the distance line as available worker capacity within at least one appointment time window changes due to scheduling appointments. 

Candas [0077] – “…(according to Figure 5,) to assign to the selected crew until the selected crew’s available time is reached…. The method iterates to the next workforce in the list (at a line 10), and an end time of the crew is updated to the end time of a next workorder…”;  Candas [0088], “… Resource pooling: the provider's computing resources are pooled to serve multiple consumers using a multi-tenant model, with different physical and virtual resources dynamically assigned and reassigned according to demand….”

Candas [058 ]teaches an spatio-temporal-scheduling interface 400, which includes a map 401 showing the location of tasks using markers, e.g., 402,  The markers can be numbered to indicate a scheduled order., Candas [055] teaches the schedule and sequence determined at 307 can be an output, for example, as route maps, work sequence lists, printed schedules., Candas [055]; Candas [0039] teaches minimizing distance traveled. [Figure 2A],[Candas [055]


Candas does not teach:
“… adjusting widths of the…”

Fillippi teaches:
“…adjusting widths of the appointment windows…”

Fillipi [abstract], [055] teaches a graphical user interface (GUI) may include a first graphical elements representing a first metric value for a first time window and second graphical element representing a second metric value for a second time window. , Fillippi [abstract], [Figure 2], [Figure 7],[027], [055]-[056].


Candas teaches creating spatio-temporal schedule considering geographic location, a start time, and an end time.  Mitchell teaches scheduling and dispatching operation for work orders being handled by technicians. It would have been obvious, before the date of filing, to combine the teaching of Candas  and Mitchell to optimize the scheduling of task using time bands and geographic location, and to maximize the number of hours worked per technician to reduce the undue burden of meeting the promised time windows, with a less than optimized schedule. Fillippi teaches processing information into bins/ into time windows in a 24 hour period. It would have been obvious, before the date of filing, to combine,  scheduling of task using time bands and geographic location, and to maximize the number of hours worked per technician as taught by Candas and Mitchell with dividing information into time interval/time windows , as taught by Fillippi to provide the user a visual representation of a specific meteric Fillippi [027].


Regarding Claim 4, (Previously Presented)

The method according to claim 1, further comprising the step of providing the capacity model as an input to an automated workforce routing system.;

Candas [0019], “…a method 100 for creating a spatio-temporal schedule is illustrated in FIG. 1 and includes maximizing a user selected objective, such as a maximum sum of priorities of workorders or a maximum number of workorders, and generating an optimal route for work crews given a maximized objective.…”; Candas [0024], “.. Referring again to FIG. 1, an optimal route for work crews can be generated by minimizing a stun of maximum end time of workorders…”

and generating routes including a sequence of appointments for the workers of the workforce based on the dynamically updated capacity model, via the automated workforce routing system, such that grouping or chaining of the sequence of appointments is based upon the locations of the appointments.

Candas [058 ]teaches an spatio-temporal-scheduling interface 400, which includes a map 401 showing the location of tasks using markers, e.g., 402,  The markers can be numbered to indicate a scheduled order., Candas, [0058], [Figure 4] ; Candas [025] teaches the scheduling engine 113 operates to generate an optimal route for each crew, and includes all tasks to be scheduled, a work crew capacity constraints, work, Candas [023]- [026]; Candas [055] teaches the schedule and sequence determined at 307 can be an output, for example, as route maps, work sequence lists, printed schedules., Candas [055]; Candas [0039] teaches minimizing distance traveled. [Figure 2A], Candas [055]


Regarding Claim 11, (Currently Amended)
 
A system for workforce scheduling, comprising: a memory storing instructions; and at least one processor configured to execute the instructions to: generate a capacity model comprising data and a plurality of associations that associate distance data for distances of locations within a service area, the distances being from a location of a depot from which workers servicing the service area are dispatched, with appointment time window data for a series of appointment time windows available for future scheduling of respective appointments with customers within a pre-determined time period, each respective appointment scheduled prior to assigning a work crew to service the appointment, wherein for a plurality of the appointment time windows, each appointment time window having an equal fixed duration, and each appointment time window having a respective effective coverage representing available aggregate worker capacity representing the total available work force during the appointment time window, wherein the effective coverage is not equal for all appointment time windows, the capacity model associates each appointment time window with a respective range of distances, such that appointment time windows having a relatively greater amount of available worker capacity are associated with a greater range of distances than appointment time windows having a relatively smaller 5USPTO Application No.: 15/287,481Attorney Docket No.: ARR00708 amount of available worker capacity; said at least one processing being configured to determine a distance from the depot to a location of an appointment being scheduled within the service area; said at least one processing being configured to automatically produce decision assistance data comprising appointment time window suggestions for the appointment being scheduled, the decision assistance data based on the appointment time windows that are defined in the capacity model as being associated with the distance from the depot to the location of the appointment being scheduled; and provide the decision assistance data to an agent for appointment scheduling, wherein the appointment time windows are displayed via a graphical user interface along a distance line representing the respective range of distances associated with the appointment time windows according to their relative weights in terms of available worker capacity such that the appointment time windows having the relatively greater amount of available worker capacity are wider and the appointment time windows having the relatively smaller amount of available worker capacity are narrower, and the appointment time window suggestions correspond to one or more of the appointment time windows based on the distance from the depot to the location of the appointment being scheduled.

These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 11 is directed to a system comprising a processor, Candas discloses the system as claimed Candas  [077-078], [Figure 1],[Figure 2], [Figure 7] [Figure 20G], [0101], [0107], [025].



Regarding Claim 12, (Previously Presented)

The system according to claim 11, wherein the at least one processor is configured to execute the instructions to provide the appointment time window suggestions to a booking agent for use in scheduling an appointment. 

Candas [0107] For example, FIG. 7 is a block diagram depicting an exemplary computer system for creating a spatio-temporal schedule according to an embodiment of the present disclosure.; Candas Figure 7 item 701 – processor;

Candas [Figure 1- items 112, Work crew availability; item 113 scheduling engine];  

Candas [0020], “…The sequencing engine 109 can use the received data to generate a selection  of workorders. The  selection  of  workorders  are  the  sequenced workorders 110, for example, the workorders to be performed in a given time period (e.g., in one work shift). The sequencing engine 109 can also output a work crew listing 111 and crew availability 112….”; 

Candas [0025], “…the scheduling engine 113 operates to generate an optimal route for each crew, and includes minimizing a sum of maximum end time of workorders, subject to (Cl) to (C4), all tasks need to be scheduled (C7), work crew capacity constraints (CS), work crew availability (C9), etc…”

(The scheduling engine assigns workorders and is the booking engine.)


Regarding Claim 13, (Previously Presented)

The system according to claim 11, wherein the at least one processor is configured to execute the instructions dynamically update the capacity model and … of the appointment time windows along the distance line as available worker capacity within at least one appointment time window changes due to scheduling appointments. 

Candas [0107], “ … FIG. 7 is a block diagram depicting an exemplary computer system for creating a spatio-temporal schedule according to an embodiment of the present disclosure.”; Candas Figure 7 item 701 – processor.;

Candas [0077], “…(according to Figure 5,) to assign to the selected crew until the selected crew’s available time is reached…. The method iterates to the next workforce in the list (at a line 10), and an end time of the crew is updated to the end time of a next workorder…”;  

Candas [0088], “… Resource pooling: the provider's computing resources are pooled to serve multiple consumers using a multi-tenant model, with different physical and virtual resources dynamically assigned and reassigned according to demand….”

Candas [0058],[Figure 4] teaches exemplary spatio-tempral scheduling interface 400 includes a map 401 showing the location of tasks using matters, associated with task assigned to different work crew. The markers can be numbered to indicate a scheduled order. A table 404 can be used to display constraints, variables and other information.


Candas does not teach:
“… adjust widths…”

“…adjust widths of the time windows…”

Fillipi [abstract], [055] teaches a graphical user interface (GUI) may include a first graphical elements representing a first metric value for a first time window and second graphical element representing a second metric value for a second time window. , Fillippi [abstract], [Figure 2], [Figure 7],[027], [055]-[056].


Candas teaches creating spatio-temporal schedule considering geographic location, a start time, and an end time.  Mitchell teaches scheduling and dispatching operation for work orders being handled by technicians. It would have been obvious, before the date of filing, to combine the teaching of Candas  and Mitchell to optimize the scheduling of task using time bands and geographic location, and to maximize the number of hours worked per technician to reduce the undue burden of meeting the promised time windows, with a less than optimized schedule. Fillippi teaches processing information into bins/ into time windows in a 24 hour period. It would have been obvious, before the date of filing, to combine,  scheduling of task using time bands and geographic location, and to maximize the number of hours worked per technician as taught by Candas and Mitchell with dividing information into time interval/time windows , as taught by Fillippi to provide the user a visual representation of a specific meteric Fillippi [027].



Regarding Claim 14, (Previously Presented)

The system according to claim 13, wherein the at least one processor is configured to execute the instructions to: provide the capacity model as an input to an automated workforce routing system.

Candas [0019], “…a method 100 for creating a spatio-temporal schedule is illustrated in FIG. 1 and includes maximizing a user selected objective, such as a maximum sum of priorities of workorders or a maximum number of workorders, and generating an optimal route for work crews given a maximized objective.…”; Candas [0024] Referring again to FIG. 1, an optimal route for work crews can be generated by minimizing a stun of maximum end time of workorders.

and generate routes including a sequence of appointments for the workers of the workforce based on the dynamically updated capacity model, via the automated workforce routing system, such that grouping or chaining of the sequence of appointments is based upon the locations of the appointments.

Candas [0058],[Figure 4] teaches exemplary spatio-tempral scheduling interface 400 includes a map 401 showing the location of tasks using matters, associated with task assigned to different work crew. The markers can be numbered to indicate a scheduled order. A table 404 can be used to display constraints, variables and other information.




Regarding Claim 17, (Currently Amended)

A non-transitory computer-readable storage medium comprising stored instructions which, when executed by one or more computer processors, cause the one or more computer processors to perform steps of operations comprising: generating a capacity model comprising data and a plurality of associations that associate distance data for distances of locations within a service area, the 7USPTO Application No.: 15/287,481Attorney Docket No.: ARR00708 distances being from a location of a depot from which workers servicing the service area are dispatched, with appointment time window data for a series of appointment time windows available for future scheduling of respective appointments with customers within a pre-determined time period, each respective appointment scheduled prior to assigning a work crew to service the appointment, wherein for a plurality of appointment time windows, each appointment time window having an equal fixed duration, and each appointment time window having a respective effective coverage representing available aggregate worker capacity representing the total available work force during the appointment time window, wherein the effective coverage is not equal for all appointment time windows, the capacity model associates each appointment time window with a respective range of distances, such that appointment time windows having a relatively greater amount of available worker capacity are associated with a greater range of distances than appointment time windows having a relatively smaller amount of available worker capacity; determining a distance from the depot to a location of an appointment being scheduled within the service area; automatically producing decision assistance data comprising appointment time window suggestions for the appointment being scheduled, the decision assistance data based on the appointment time windows that are defined in the capacity model as being associated with the distance from the depot to the location of the appointment being scheduled; and providing the decision assistance data to an agent for appointment scheduling, wherein the appointment time windows are displayed via a graphical user interface along a distance line representing the respective range of distances associated with the appointment time windows according to their relative weights in terms of available worker capacity such that the appointment time windows having the relatively greater amount of available worker capacity are wider and the appointment time windows having the relatively smaller amount of available worker 8USPTO Application No.: 15/287,481Attorney Docket No.: ARR00708 capacity are narrower, and the appointment time window suggestions correspond to one or more of the appointment time windows based on the distance from the depot to the location of the appointment being scheduled..

These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 17 is directed to a non-transitory computer-readable storage medium comprising stored instructions which, when executed by one or more computer processors, cause the one or more computer processors to perform steps,  Candas  discloses the non-transitory computer readable storage medium  as claimed Candas  [077-078], [Figure 1],[Figure 2], [Figure 7] [Figure 20G], [0101], [0107], [025].


Regarding Claim 21, (Previously Presented) 
The non-transitory computer-readable storage medium according to claim 17, wherein the instructions when executed by the one or more computer processors, cause the one or more computer processors to perform operations comprising dynamically updating the capacity model and adjusting widths of the appointment time windows along the distance line as available worker capacity within at least one appointment time window changes due to scheduling appointments.

[same as claim 3]


Regarding Claim 22, (Previously Presented) 
The non-transitory computer-readable storage medium according to claim 21, wherein the instructions when executed by the one or more computer processors, cause the one or more computer processors to perform operations comprising: providing the capacity model as an input to an automated workforce routing system; and generating routes including a sequence of appointments for the workers of the workforce based on the dynamically updated capacity model, via the automated workforce routing system, such that grouping or chaining of the sequence of appointments is based upon the locations of the appointments.

[same as claim 4]



Claim 5-8, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Candas (US 2014/0278654 A1) in view of Mitchell  (US 2010/0312605) and Filippi (US 2016/0,216,873 A1) and  in further view of Smith ( US 7,788,121 B1).

Regarding Claim 5, (Previously Presented)

 The method according to claim 1, wherein, during said generating 

Candas [0021], “ certain data received by the sequencing engine can be considered to be constraints on the sequenced workorders… a starting location of a work crew (e.g., a location of a depot), an end location of the work crew, boundary workorders to be handled,… Additional constraints can include the type of travel required between tasks… task time windows…” ; Candas [ Figure 4 table 404] – “start WO and end WO to depot” and Candas [071] teaches, “ the constraint …force the crew to start from the home-depot at the beginning of the day…” 

Candas does not teach:
… “an earlier set of appointment time windows is designated for outbound travel…and a later set of appointment time windows is designated for inbound travel to locations of appointments within the service area relative to the location of the depot”. 

Smith teaches:
“… during said generating step, an earlier set of appointment time windows is designated for outbound travel to locations of appointments within the service area relative to the location of the depot  and a later set of appointment time windows is designated for inbound travel to locations of appointments within the service area relative to the location of the depot”. 

Smith [column 3, lines 1-4], “…it may be desirable to divide a day into morning and afternoon “time bands. … it may be desirable to associate distal points with the transition between the morning and afternoon time bands Certain tasks are to be allocated prior to noon, while others are to be allocated after noon, while yet others have no stated preference. The method must be capable of honoring these restrictions by parametric filtration;

Smith [column 5, lines 60-63] “…the      technician should work his way out to the farthest points from the office             during the morning, and work his way back to the office in the afternoon….”

Candas teaches travel time to location of appointments relative to a depot.  Smith teaches morning and afternoon time bands windows at different times of the day to optimize the technicians route. Mitchell teaches scheduling and dispatching operation for work orders being handled by technicians.  It would have been obvious, before the date of filing, to combine the teachings of Candas, Smith and Mitchell to allocate time windows, for each technician, relative throughout the day to service the furthest appointment earlier in the day to optimize the number of appointments completed.   


Regarding Claim 6, (Previously Presented)

The method according to claim 5, wherein,

Candas teaches:
…
…
and the set of appointment time windows designated for inbound travel is associated with a “distance representing an outermost boundary of the service area for workers dispatched from the depot  such that the capacity model” associates one outbound appointment time window and one inbound appointment time window for each location within the service area. 

Candas [024 and Figure 1], “…tasks scheduled according to the maximizing of the user selected objective can be scheduled . For example, given the scheduled workorders 110, a scheduling engine 113 (see for example, FIG. 6) sequences the sequenced workorders 110 to generated scheduled workorders 114. The scheduling engine 113 further considers work crew location 111, work crew avail- ability 112, etc….”

Candas fails to teach:
“during said generating 
and a transition between the set of appointment time windows designated for outbound travel
and the set of appointment time windows designated for inbound travel is associated” with a distance representing an outermost boundary of the service area for workers dispatched from the depot  such that the capacity model “associates one outbound appointment time window and one inbound appointment time window for each location within the service area.41”

Smith teaches:
“during said generating 
and a transition between the set of appointment time windows designated for outbound travel
and the set of appointment time windows designated for inbound travel is associated with a distance representing an outermost boundary of the service area for workers dispatched from the depot  such that the capacity model “associates one outbound appointment time window and one inbound appointment time window for each location within the service area.41”

Smith [column 3,  lines 1-4], “ … it may be desirable to divide a day into morning and afternoon “time bands” certain task are to allocated prior to noon, while others are to be allocated afternoon as a parametric constraint…. it may be desirable to associate distal points with the transition between the morning and afternoon time bands…”

Smith [column 6, lines 8-19], “…the origin for the resource is defined as point A, which is also the point of return at the end of the day. The most distant point A, which is also the point of return at the end of the day. The most distal point from A during the morning time-band is point B. The most distant point in the afternoon time-band that is closest to point A and C.  … The morning route begins at point A and ends at point B, the transition between the time-bands occurs as the technician travels from point B to C, and the afternoon time-band involves the technicians progress from point C back to the origin, point A. 

Smith [column 5 lines 66-68 and column 6 lines 1-9], “…the shortest route the technician can take would send him the farthest pointe from the office at mid-day, at the point at which the morning time-bans transitions to the afternoon band….the determining factor for a given allocation is no longer raw efficiency (the shortest distance traveled) but  other factors… affect the final results of, the routing method... the system should par’ up and associate the most distal points  within the morning time-band with the most distant point in the afternoon time-band…”

Candas teaches creating spatio-temporal schedule considering geographic location, a start time, and an end time.  Smith teaches calculating routing and dispatching into geographic areas around a depot/ origin and optimizing the route to conduct tasks during time bands. Mitchell teaches scheduling and dispatching operation for work orders being handled by technicians. It would have been obvious, before the date of filing, to combine the teaching of Candas, Smith, Mitchell to optimize the technicians, schedule of task using time bands and geographic location information to reduce the undue burden of meeting the promised time windows with a less than optimized schedule.


Regarding Claim 7,  (Previously Presented)

The method according to claim 6, 

Candas does not teach:
“wherein the transition corresponds to the mid- point of the series of appointment time windows as measured in time.”

Smith teaches:
“wherein the transition corresponds to the mid- point of the series of appointment time windows as measured in time.”

Smith [column 3, lines 1-9], “ … it may be desirable to divide a day into morning and afternoon “time bands” certain task are to allocated prior to noon, while others are to be allocated afternoon as a parametric constraint…. it may be desirable to associate distal points with the transition between the morning and afternoon time bands…”;

Smith [column 6, lines 14-19], “ … The morning route begins at point A and ends at point B, the transition between the time-bands occurs as the technician travels from point B to C, and the afternoon time-band involves the technicians progress from point C back to the origin, point A. ..”

Candas teaches creating spatio-temporal schedule considering geographic location, a start time, and an end time.  Smith teaches calculating routing and dispatching into geographic areas around a depot/ origin  and optimizing the route to conduct tasks during time bands. Mitchell teaches scheduling and dispatching operation for work orders being handled by technicians.  It would have been obvious, before the date of filing, to combine the teaching of Candas, Smith, and Mitchell to optimize the schedule of task using time bands and geographic location information to reduce the undue burden of meeting the promised time windows with a less than optimized schedule.


Regarding Claim 8, (Previously Presented)

Candas teaches:
The method according to claim 6, wherein, during said generating 

Candas [017 ], “…spatial  constraints  can address dispersed physical location of the work and take into account the distance between the tasks a field crew or a depot. The spatial constraints can also take into account distances between different locations where tasks are to be performed, distances of the locations where tasks are to be performed to an end location (e.g., a depot location of a work crew), etc. The temporal constraints can address the task dependencies, travel times, shift times, and other time dependent factors…”; 

Candas [Figure 4], “… Table 404 teaches: route id, time for work order, total time, travel time , start Wo  and end WO to depot, and Schedule ID,  total time ( hours : minutes) and number of scheduled work order.  The scheduling interface 400 includes a map 401 showing the location of tasks using markers e.g. 402…” 

(Examiner notes that it would be obvious to display a percentage of the capacity of work using the data in figure 4, table 404, e.g., total WO required column divided by the number of scheduled work orders provide a capacity relating to work orders.)

Although highly suggested, Candas fails to explicitly teach:
“a percentage of the distance between the location of the depot….”

Smith teaches:
“..a percentage of the distance between the location of the depot…”

Smith [column 6, lines 46-49], “…the method should use the 0.5 mile figure that represents the actual driving impact on the technician, and not the 8.0 mile figure based on line-of-sight considerations. An overlooked but highly optimal way to acquire the correct value is for the method to include a "tangent distance" calculation as well as a line-of-sight calculation. The tangent distance, when applied equivalently to all cases being handled by the method, gives a proportional rating or weighting to all distances. The method then chooses the lower of the two values, tangent distance or line-of-sight distance, and uses that in evaluating candidates for insertion into a given technician's route.”….

Candas teaches data variables for segments and totals for the day.  Smith teaches a distance calculation for geographic efficiency. Mitchell teaches scheduling and dispatching operation for work orders being handled by technicians. 


Regarding Claim 15, (Previously Presented)

The system according to claim 11, wherein said at least one processor is configured to execute the instructions to: 

Candas teaches:
designate an earlier set of appointment time windows for outbound travel to locations of appointments within the service area relative to the location of the depot and  a later set of appointment time windows for inbound travel to locations of appointments within the service area relative to the location of the depot. 

Candas [0021], “certain data received by the sequencing engine can be considered to be constraints on the sequenced workorders… a starting location of a work crew (e.g., a location of a depot), an end location of the work crew, boundary workorders to be handled,… Additional constraints can include the type of travel required between tasks… task time windows…” ; Candas  Figure 4 table 404 – “start WO and end WO to depot”; Candas Figure 7, item 701

Candas does not teach:
“designate an earlier set of appointment time windows for outbound  travel to locations of appointments within the service area relative to the location of the depot and  a later set of appointment time windows for inbound travel to locations of appointments within the service area relative to the location of the depot.”

Smith teaches:
“designate an earlier set of appointment time windows for outbound travel to locations of appointments within the service area relative to the location of the depot and  a later set of appointment time windows for inbound travel to locations of appointments within the service area relative to the location of the depot.”
	
 	Smith [column 3 lines 1-5], “…it may be desirable to divide a day into morning and afternoon “time bands. … it may be desirable to associate distal points with the transition between the morning and afternoon time bands Certain tasks are to be allocated prior to noon, while others are to be allocated after noon, while yet others have no stated preference. The method must be capable of honoring these restrictions by parametric filtration;

Smith [column 6, lines 60-63], “…the      technician should work his way out to the farthest points from the office              during the morning, and work his way back to the office in the afternoon….”
	
Candas teaches travel time to location of appointments relative to a depot.  Smith teaches morning and afternoon time bands windows at different times of the day to optimize the technicians route. Mitchell teaches scheduling and dispatching operation for work orders being handled by technicians. It would have been obvious, before the date of filing, to combine the teachings of Candas, Smith and Mitchell to allocate the technician’s time windows relative throughout the day to service the furthest appointment earlier in the day to optimize the number of appointments completed.   



Regarding Claim 16, (Previously Presented)

Candas teaches:
The system according to claim 15, wherein said at least one processor is configured to execute the instructions to 
…
…
and the set of appointment time windows designated for inbound travel with a distance representing an outermost boundary of the service area for workers dispatched from the depot  such that the capacity model associates one outbound appointment time window and one inbound appointment time window per location within the service area.

Candas [024 and Figure 1], “…tasks scheduled according to the maximizing of the user selected objective can be scheduled . For example, given the scheduled workorders 110, a scheduling engine 113 (see for example, FIG. 6) sequences the sequenced workorders 110 to generated scheduled workorders 114. The scheduling engine 113 further considers work crew location 111, work crew avail- ability 112, etc….”

Candas fails to teach:
“associate a beginning of an earliest appointment time window and an end of a latest appointment time window within the series of appointment time windows with the location of the depot,
and to associate a transition between the set of appointment time windows designated for outbound travel
and the set of appointment time windows designated for inbound travel” with a distance representing an outermost boundary of the service area for workers dispatched from the depot  such that “the capacity model associates one outbound appointment time window and one inbound appointment time window per location within the service area.”

Smith teaches:
associate a beginning of an earliest appointment time window and an end of a latest appointment time window within the series of appointment time windows with the location of the depot,
and to associate a transition between the set of appointment time windows designated for outbound travel
and the set of appointment time windows designated for inbound travel” with a distance representing an outermost boundary of the service area for workers dispatched from the depot  such that “the capacity model associates one outbound appointment time window and one inbound appointment time window per location within the service area.”


Smith [column 3, lines 1-6], “ … it may be desirable to divide a day into morning and afternoon “time bands” certain task are to allocated prior to noon, while others are to be allocated afternoon as a parametric constraint…. it may be desirable to associate distal points with the transition between the morning and afternoon time bands…”

Smith [column 6, lines 8-19], “…the origin for the resource is defined as point A, which is also the point of return at the end of the day. The most distant point A, which is also the point of return at the end of the day. The most distal point from A during the morning time-band is point B. The most distant point in the afternoon time-band that is closest to point A and C.  … The morning route begins at point A and ends at point B, the transition between the time-bands occurs as the technician travels from point B to C, and the afternoon time-band involves the technicians progress from point C back to the origin, point A. 

Smith [column 5, lines 57-60], “…the shortest route the technician can take would send him the farthest      point from the office at mid-day, at the point at which the morning time-bans transitions to the afternoon band….the determining factor for a given allocation is no longer raw efficiency(the shortest distance traveled) but  other factors… affected the final results of, the routing method... the system should par’ up and associate the most distal points  within the morning time-band with the most distant point in the afternoon time-band…”

Candas teaches creating spatio-temporal schedule considering geographic location, a start time, and an end time.  Smith teaches calculating routing and dispatching into geographic areas around a depot/ origin and optimizing the route to conduct tasks during time bands. Mitchell teaches scheduling and dispatching operation for work orders being handled by technicians.  It would have been obvious, before the date of filing, to combine the teaching of Candas, Smith and Mitchell to optimize the technician’s schedule of task(s) using time bands and geographic location information to reduce the undue burden of meeting the promised time windows with a less than optimized schedule.



Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Candas (US 2014/0278654 A1) in view of Mitchell  (US 2010/0312605) ,and Filippi (US 2016/0,216,873 A1) and in further view of  Smith (US 7,788,121 B1)  and  PRTC ( November 28, 2010, http://www.prtctransit.org/local-bus/pdf/OL-Route1.pdf).


Regarding Claim 9, (Previously Presented)
 
The method according to claim 6, further comprising the step of 

Candas does not teach:
“…displaying the capacity model in the form of the distance line having a length corresponding to a distance from the depot to the outermost boundary with the set of appointment time windows designated for outbound travel identified lengthwise on one side of the distance line and the set of appointment time windows designated for inbound travel identified lengthwise on an opposite side of the distance line…” 

Smith teaches:
“…. capacity model in the form of the distance line having a length corresponding to a distance from the depot to the outermost boundary with the set of appointment time windows designated ….”

Smith Figure 1 and “The use of tangent distance is illustrated in Figure 1, The lines that connects the origin 100 and the destination 101 is the original travel path to consider the third path

Smith does not teach:
“displaying” ….“outbound travel identified lengthwise on one side of the distance line and the set of appointment time windows designated for inbound travel identified lengthwise on an opposite side of the distance line.” 

PRTC transit teaches:
“displaying” ….“outbound travel identified lengthwise on one side of the distance line and the set of appointment time windows designated for inbound travel identified lengthwise on an opposite side of the distance line.” 

PRTC  November 28, 2010, http://www.prtctransit.org/local-bus/pdf/OL-Route1.pdf

Candas teaches a capacity model does not clearly display the distance line with time tables. Smith teaches displaying a distance line from the depot to the outermost point corresponding to a set of appointment windows.  Mitchell teaches scheduling and dispatching operation for work orders being handled by technicians . PRTC teaches a bus route going inbound and outbound and the set of appointment designated. It would have been obvious, before the date of filing, to combine the teachings for Smith and PRTC to display inbound and outbound travel and appointment windows to better communicate the scheduling and the route of the travel/service / delivery.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display the outputs of Candas, Smith, and Mitchell in the format of PRTC as the application of a known data display technique to improve the display of known data in the same way.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Candas (US 2014/0278654 A1) in view of Mitchell  (US 2010/0312605) and Filippi (US 2016/0,216,873 A1) and in further view of , Smith (US 7,788,121 B1) and Powell ( US 2001/0049619 A1).

Regarding Claim 10, (Previously Presented)
 The method according to claim 6, further comprising the step of

Candas does not teach:
“displaying the capacity model in the form of at least one radial plot having a center representing the location of the depot and a radius of the distance line having a length representing a distance from the depot to the outermost boundary of the service area and a series of concentric rings representing the set of appointment time windows designated for one of outbound travel and inbound travel.”

 Smith teaches 
“…displaying the capacity model in the form of at least one radial plot having a center representing the location of the depot and a radius of the distance line having a length representing a distance from the depot to the outermost boundary of the service area…”

Smith [column 10, lines 24-30],  “…illustrates the principles invoked in the AMTERMINI subfunction. The origin for resource dispatching is considered as being located at the center of a circle at point 200. Various  tasks are geographically distributed around 200, such as points 201  202. The radial axes such as the line from 200 to 201, and the line from 200 to 202, have a subtended angle between them, which AMTERMINI is designed to maximize for the tasks most distant from 200 during the morning.

Smith does not teach:
“…series of concentric rings representing the set of appointment time  windows designated for one of outbound travel and inbound travel….”

Powell further teaches:
“…series of concentric rings representing the set of appointment time  windows designated for one of outbound travel and inbound travel….”

Powell, [Figure 2, item 20 and item 28; Powell paragraphs 41],   Assigning bands of concentric circles around a central depot that define time windows. The providers leave from, and return to, a central depot.)

Candas teaches a capacity model.  Smith teaches displaying a capacity model, radial plots and time banding. Mitchell teaches scheduling and dispatching operation for work orders being handled by technicians. Powell teaches a capacity model and displaying outbound and an origin/depot represented in concentric rings. It would have been obvious, prior to the date of filing, to combine the displaying of capacity model travel from a depot to the outbound task using concentric rings to represent time bands to optimize the radius in which service can be provided from a origin/depot.	
	

(In regards to the Applicant’s arguments and amendments to claim 3 and 4,  Examiner points the Applicant to the invention’s specification [050], [052]-[054], [057], [Figure 5A and 5B] and [Figure 6A and 6B], specifically the Applicant is encouraged to describe what is on the display and claim dynamic updating of the appointment time window in the display along with the dynamic gui changes supported by the specification .)

(Examiner suggests the Applicant request an interview in efforts to advance prosecution.)


Conclusion

The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:  Laperi US 20070179829 teaches workload distributions. Budak (Evaluation of the size of time windows for the travelling salesman problem in delivery operations, 2020) teaches determining the size of the time window, and increasing the time window increases tour duration and customer satisfaction is decreased.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149.  The examiner can normally be reached on Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                           /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624